BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                               No. 14-13-00440-CV

                                   Anita Laven

                                        v.

  THBN, LLC and Sean Arnold, Individually and as Trustee of The Anita R. Laven
                      20334 Desert Willow Land Trust

         (No. 2011-53982 IN 55TH DISTRICT COURT OF HARRIS COUNTY)


TYPE OF FEE       CHARGES           PAID/DUE           STATUS           PAID BY
   MT FEE            $10.00         02/13/2014         E-PAID             APE
   MT FEE            $10.00         02/03/2014         E-PAID             APE
   MT FEE            $10.00         01/21/2014         E-PAID             APE
   MT FEE            $10.00         12/23/2013         E-PAID             APE
RPT RECORD         $1,176.00        10/23/2013          PAID              ANT
   MT FEE            $10.00         07/22/2013         E-PAID             APE
E-TXGOV FEE          $5.00          07/22/2013         E-PAID             APE
CLK RECORD          $138.00         07/22/2013          PAID              ANT
   FILING           $175.00         05/23/2013         E-PAID             ANT
E-TXGOV FEE          $5.00          05/23/2013         E-PAID             ANT
E-TXGOV FEE          $5.00          05/23/2013         E-PAID             ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $1,554.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.
       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness
                                          my hand and the Seal of the COURT
                                          OF APPEALS for the Fourteenth District
                                          of Texas, February 20, 2015.




                                      2